Title: To Benjamin Franklin from Thomas Barclay, 25 February 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 25 Feby. 1782.
I have the honour to acknowledge the receipt of your Excellencys letter of the 12th. by Major Porter. It Came in time to give me an Opportunity of stopping the purchase of the ship Callone, which I mentiond to you in My last, but I had engaged for half of another of about 250 Ton Burthen, she was the General Sulivan an American built Privateer, and has been lately sheath’d with Copper in England, Carried 20 six pound Cannon and appears by her Inventory to be well supplied with Many articles— I hope she will be here in about a fortnight, as I have dispatch’d a Commander to Ostend to take possession of her— If the transaction had not gone too far before I received your Excellencys letter, I shou’d not have Concluded it, and I am now to inform you that of this date I have valued on you at 30 days sight for twelve thousand Ecus in favour of Messrs Ingraham & Bromefield, who have Negociated the bills to pay for half this Vessell, and I shall just add that if your Excellency shou’d continue to think it improper to Interest Congress in such a purchase I shall pay the Bills when due and take the transaction to my own Account— I have also Valued on You for Mess: Ingraham & Bromefield for 2500 Ecus at 30 Days sight, for the payment of my personal expences and those of the goods received from Mr. De Neufville, Congress owes Me about 1000 Dollars, and I have sundry Charges to pay on the supply’s— These bills are the only ones I shall have occasion to trouble you with untill I have the pleasure of a personal interview with You, unless I am able to ship some of the Course goods at a reasonable freight by the Ton, in which Case I shall be obliged to value something further on you— As you seem apprehensive of the Consequences of Advancing Money on account of the shipment of those goods, I shall not at any rate exceed the sum of £2500 Sterg. including the purchase of half the General Sulivan, for I will endeavour to ship a great part of them under the Condition of the freight being paid in America, and I am Convinced Your Excellency will be of Opinion with me, that it is much better to do the business in this way than to wait for Vessells from America, especialy as the goods are so much wanted there.
I had last post a letter from Mr. James Moylan of L’Orient, Covering his Account of Disbursements on the Alliance amounting to 15216 livres, which sum he desires may be paid to Mr. Grand on his account, You will therefore please to give the Necessary instructions Concerning that Matter, and shou’d Captain Barry be so lucky as to send in any prizes, the Money shall be replaced— I shall have the honour to write You next post some particulars relative to the Goods sold by Mr. Gillon to Col. Lawrence, and at present beg leave to assure you of my being Most respectfully Sir Your Excellency’s Most obedient Huml Servant
Thos Barclay

The Ninety day bills favor of Ingraham and Bromefield are drawn in the following setts.


1 Bill for
 1000
(No. 1)


1
   1100
  2


1
   1200
  3


1
   1300
  4


1
   1400
  5


1
   2500
  6


1
   3500
  7



12000 Ecus



1 Bill at 30 ds 2500 No. 8.

